Dewey, J.
1. This bill cannot be sustained against any of the defendants. It states no case which authorizes this court to interfere with the partition made by the probate court. If the judgment of that court was erroneous, the proper remedy was by appeal. This court, under a proceeding like this, would not assume to correct alleged mistakes of commissioners appointed to make partition, whose doings were adopted by the probate court, and a decree of partition thereupon ordered.
2. The time that has elapsed since making the partition presents a strong case of loches on the part of the plaintiffs. The error, if any exists, was indicated by the return of the commissioners, and to be seen by an examination of the public record, by the parties in interest.
3. The bill is also liable to the further objection that it contains no allegation that the parties who have acquired an estate in the portions set off in severalty by the decree of partition had any knowledge of the alleged mistakes in the report of the commissioners, before they acquired their title.

Demurrer sustained.